This case came before the court on March 4, 1980, on the defendants’ motion under Rule 16(g) to affirm the judgment below which dismissed the complaint for failure to file this action for wrongful death within two years after decedent’s death.
Lynch 6- Coleman, John D. Lynch, for plaintiffs, Roberts, Carroll, Feldstein <b- Tucker, David W. Carroll, R. Kelly Sheridan, Jr., Hugh L. Moore, Jr., Hinckley, Allen, Salisbury 6- Parsons, Thomas D. Gidley, for defendants.
After hearing arguments of counsel and considering plaintiffs’ brief, we are of the opinion that in a wrongful death action, the two year period within which the action must be brought constitutes a condition or limitation upon the created right itself and not merely a limitation affecting the remedy. The statute permits of no exception to this requirement. Short v. Flynn, 118 R.I. 441, 374 A.2d 787 (1977); Tillinghast v. Reed, 70 R.I. 259, 38 A.2d 782 (1944). Therefore, the motion to affirm the judgment below is hereby granted.